Citation Nr: 0632370	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  The veteran was awarded the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claim.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 60 decibels and 45 decibels in the left ear, 
with speech recognition ability of 80 percent in the right 
ear and 84 percent in the left ear.
 
2.  There is no competent evidence of record showing that the 
veteran currently suffers from PTSD.

3.  Foot fungus was manifest during wartime service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  PTSD was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Foot fungus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2002 for his claim for 
service connection for foot fungus and in August 2003 for his 
claim for an increased rating for bilateral hearing loss and 
service connection for PTSD and foot fungus.  The veteran was 
told of the requirements to successfully establish a claim 
for increased rating, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claims for increased 
rating for bilateral hearing loss and service connection for 
PTSD.  Any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as the evidence received 
following the August 2003 notice letter was subsequently 
considered by the RO in the January 2004 statement of the 
case and March 2004 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's treatment records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in March 2003.  The duty to notify and assist has 
been met.

II.  Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  The veteran's disability has not changed 
and a uniform evaluation is warranted.

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

On the audiological evaluation in March 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
75
75
75
LEFT
15
40
70
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.

The results of the audiometric testing on VA examination in 
March 2003 do not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a disability rating 
higher than 10 percent under the rating schedule.  The 
reported 60 decibel average pure tone threshold loss in the 
right ear and the 80 percent correct speech discrimination 
score in the right ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of IV in the right ear.  The reported 45 decibel average pure 
tone threshold loss in the left ear and the 84 percent 
correct speech discrimination score in the left ear, when 
entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of II in the left ear.  
When applied to Table VII of § 4.85, the numeric designations 
of IV in the right ear and II in the left ear do not result 
in a higher evaluation.  Rather, it appears that the RO 
assigned the 10 percent by evaluating the right ear from 
level IV to level V.  Regardless, neither method results in a 
higher evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A. PTSD

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

38 C.F.R. § 3.304(f) requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), which provides 
that the diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) and must be supported by findings on 
examination.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of PTSD.  In fact,when 
evaluated by a VA staff psychiatrist in March 2003, it was 
determined that there was no mental disorder.  This was also 
consistent with the separation examination that disclosed a 
normal psychiatric evaluation.  In the absence of any 
competent evidence of current PTSD, the Board must conclude 
the veteran does not currently suffer from that disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

B.  Foot fungus

As an initial matter, the Board notes that the veteran has 
been granted service connection for tinea in the groin area.

The veteran has asserted that his foot fungus was incurred 
during combat.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(a) (West 2002) apply.  The Board accepts that the 
veteran engaged in combat as he was awarded the Combat 
Infantryman Badge.  

An August 1970 VA examination report shows that the veteran 
was diagnosed as having tinea pedis.  During VA medical 
treatment in July 1972, the veteran was diagnosed as having 
onycholysis and the veteran reported having yellow toenails 
and onycholysis since Vietnam.  In August 1975, the veteran 
was afforded another VA examination.  The veteran was 
diagnosed as having tinea pedis.  The VA examiner stated that 
from the history and findings, the veteran's foot condition 
was picked up while he was in Vietnam.

As the veteran alleges his foot fungus was incurred during 
combat, medical records show a diagnosis of tinea pedis only 
a few years following separation and a VA examiner opined 
that it is related to service, service connection for a foot 
fungus is warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for 
service-connected bilateral hearing loss is denied.

Service connection for PTSD is denied.

Service connection for foot fungus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


